Exhibit 10.9

 

 

 

 

 

 

 

UNIT EXCHANGE AGREEMENT

 

by and among

 

PLAYBUTTON CORPORATION,

 

TAIDA COMPANY, LLC,

 

and

 

THE MEMBERS

 

 

 

 

 

 

 

 

 

 

 

Dated as of December 5, 2013

 

 

 

 

 

 



 

 

 

Table of Contents

 

ARTICLE I Exchange of Units 1       1.1 Exchange by Members 1   1.2 Closing 2  
      ARTICLE II Representations and Warranties of the Members 2       2.1 Good
Title 2   2.2 Power and Authority 2   2.3 No Conflicts 2   2.4 No Finder’s Fee 2
  2.5 Purchase Entirely for Own Account 2   2.6 Experience of Such Member 2  
2.7 Access to Information 2   2.8 Restricted Securities 3   2.9 Accredited
Investor Status 3   2.10 Legends 3   2.11 No Derivatives 3         ARTICLE III
Representations and Warranties of the Company 4       3.1 Organization, Standing
and Power 4   3.2 Company Subsidiaries 4   3.3 Capital Structure 4   3.4
Authority; Execution and Delivery; Enforceability 5   3.5 No Conflicts; Consents
5   3.6 Brokers 5   3.7 Financial Statements 5   3.8 Absence of Undisclosed
Liabilities 6   3.9 Absence of Changes 6   3.10 Transactions with Affiliates 6  
3.11 Material Contracts 6   3.12 Insurance 8   3.13 Title; Sufficiency;
Condition of Assets. 9   3.14 Real Property 9   3.15 Intellectual Property. 9  
3.16 Customers, Distributors and Suppliers 11   3.17 Employees and Consultants
11   3.18 The Company Benefit Plans 12   3.19 Compliance with Laws. 12   3.20
Governmental Approvals. 12   3.21 Proceedings and Orders. 12   3.22
Environmental Matters 13   3.23 Taxes. 13   3.24 Brokers 14

 



i

 

 

ARTICLE IV Representations and Warranties of Parent 14       4.1 Organization,
Standing and Power 14   4.2 Subsidiaries; Equity Interests 14   4.3 Capital
Structure 14   4.4 Authority; Execution and Delivery; Enforceability 15   4.5 No
Conflicts; Consents 15   4.6 SEC Reports; Financial Statements 15   4.7 Material
Changes 16   4.8 Proceedings and Orders. 16   4.9 Governmental Approvals. 16  
4.10 Compliance 17   4.11 Intellectual Property. 17   4.12 Taxes. 19   4.13 The
Parent Benefit Plans 20   4.14 Employees and Consultants 20   4.15 Brokers 21  
      ARTICLE V Deliveries 21       5.1 Deliveries of the Members 21   5.2
Deliveries of Parent 21   5.3 Deliveries of the Company 21         ARTICLE VI
Conditions to Closing 22       6.1 Member and Company Conditions Precedent 22  
6.2 Parent Conditions Precedent 23         ARTICLE VII Covenants 23       7.1
Blue Sky Laws 23   7.2 Public Announcements 23   7.3 Continued Efforts 23   7.4
Access 24   7.5 Amendment to Certificate of Incorporation 24   7.6 Directors and
Officers 24   7.7 Repayment of Company Debt 24   7.8 Executive Compensation 24  
7.9 Tax Reporting 24   7.10 Registration Rights 24         ARTICLE VIII
Miscellaneous 25       8.1 Survival 25   8.2 Notices 25   8.3 Amendments;
Waivers; No Additional Consideration 25   8.4 Termination. 26   8.5 Replacement
of Securities 26   8.6 Remedies 26   8.7 Independent Nature of Members’
Obligations and Rights 27

 



ii

 

 

  8.8 Limitation of Liability 27   8.9 Interpretation 27   8.10 Severability 27
  8.11 Counterparts; Facsimile Execution 27   8.12 Entire Agreement; Third Party
Beneficiaries 28   8.13 Governing Law 28   8.14 Assignment 28         EXHIBIT A
- Members and Ownership Units       EXHIBIT B – Certain Definitions  

 








iii

 

 

Unit Exchange Agreement

 

This Unit Exchange Agreement (“Agreement”) effective as of December 5, 2013 is
entered into by and among Playbutton Corporation, a Delaware corporation (the
“Parent”), Taida Company, LLC, a Delaware limited liability company (the
“Company”), the members of the Company (each a “Member” and collectively, the
“Members”) who have signed Exhibit A attached hereto. Each of the parties to
this Agreement are individually referred to herein as a “Party” and
collectively, as the “Parties.” Certain capitalized terms used in this Agreement
are set forth on Exhibit B attached hereto.

 

R E C I T A L S

 

A. The Company’s outstanding equity capital consists exclusively of units (the
“Units”), all of which are held by the Members. For purpose of this Agreement,
the terms “Unit” and “Units” shall have the same meaning given to such terms in
that certain Amended and Restated Operating Agreement of the Company dated as of
December 5, 2013 (“Operating Agreement”). The Members are the record and
beneficial owner of the number of Units set forth opposite such Member’s name on
Exhibit A.

 

B. The Members wish to transfer all of their Units in exchange for 7,578,651
shares (“Shares”) of the common stock of Parent, $0.0001 par value per share
(“Parent Common Stock”).

 

C. Immediately following the execution of this Agreement, Parent shall commence
the private offering of shares of Parent Common Stock (“Private Placement
Shares”) at the offering price of $1.23 per share of Parent Common Stock (the
“Financing”).

 

D. The obligations of the Company and the Members to consummate the Unit
exchange contemplated by Recital A (“Transaction”) shall be subject to, among
other conditions, the prior or concurrent sale of Private Placement Shares by
Parent for the net proceeds to Parent of at least $2,500,000 (“Minimum Financing
Amount”).

 

E. Prior to the Closing, Parent will effect the cancellation or redemption of at
least 2,809,891 shares of Parent Common Stock.

 

F. The Company, the Members and Parent intend that the transactions contemplated
by this Agreement, including the Financing, constitute part of a single
integrated transaction and are pursuant to a single integrated plan intended to
qualify as a tax-free transaction under Section 351 of the Code.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
representations, warranties, covenants and promises contained herein, the
adequacy and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:

 

Article I
Exchange of Units

 

1.1 Exchange by Members. At the Closing, each Member shall sell, transfer,
convey, assign and deliver to Parent all of the Units owned by such Member free
and clear of all Liens (as defined in Section 2.1) in exchange for each Member’s
share of the Shares set forth on Exhibit A. In connection with the Transaction,
the Company and each Member hereby waives any transfer restrictions and all
other rights and restrictions relating to any matters relating to the transfer
of Units, including any procedural requirements related thereto, set forth in
the Operating Agreement.

 



1

 

 

1.2 Closing. The closing (the “Closing”) of the Transaction shall take place at
the offices of Greenberg Traurig, LLP, 3161 Michelson Drive, Suite 1000, Irvine,
California 92612, commencing at 9:00 a.m. local time on the first business day
following the satisfaction or waiver of all conditions to the obligations of the
Parties to consummate the Transaction contemplated hereby (other than conditions
with respect to actions the respective Parties will take at the Closing itself),
or such other date and time as the Company and Parent may mutually determine
(the “Closing Date”).

 

Article II
Representations and Warranties of the Members

 

Each Member severally hereby represents and warrants to Parent as of the date
hereof and as of the Closing Date that:

 

2.1 Good Title. The Member is the record and beneficial owner of, and has, good
title to the Units owned by such Member set forth on Exhibit A, with the
exclusive right and authority to sell and deliver such Units to Parent.
Following the exchange of the Member’s Units pursuant to this Agreement, Parent
will receive good title to such Units, free and clear of all liens, security
interests, pledges, equities and claims of any kind, voting trusts, stockholder
agreements and other encumbrances (collectively, “Liens”) other than
restrictions under the applicable securities laws.

 

2.2 Power and Authority. This Agreement constitutes the legal, valid and binding
obligation of the Member, enforceable against such Member in accordance with the
terms hereof, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws and equity principles related
to or limiting creditors’ rights generally and by general principals of equity.

 

2.3 No Conflicts. The execution and delivery of this Agreement by the Member and
the performance by the Member of its obligations hereunder in accordance with
the terms hereof: (i) will not require the consent of any third party or, to
such Member’s knowledge, any Governmental Authority under any Legal Requirement;
(ii) to such Member’s knowledge, will not violate any Legal Requirement
applicable to such Member and (iii) will not violate or breach any contractual
obligation to which such Member is a party.

 

2.4 No Finder’s Fee. No broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission from Parent or the Company in connection with the
Transaction based upon arrangements made by or on behalf of the Member.

 

2.5 Purchase Entirely for Own Account. The Shares proposed to be acquired by the
Member hereunder will be acquired for investment for its own account, and not
with a view to the resale or distribution of any part thereof, and the Member
has no present intention of selling or otherwise distributing the Shares, except
in compliance with applicable securities laws.

 

2.6 Experience of Such Member. Such Member, either alone or together with its
Representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares and has so evaluated the merits and
risks of such investment. Such Member is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.

 

2.7 Access to Information. Such Member acknowledges that it has received and had
the opportunity to review (a) the registration statements and reports (“SEC
Filings”) filed by Parent with the U.S. Securities and Exchange Commission
(“SEC”), and (b) that certain Letter of Intent dated November 5, 2013 which
summarizes in detail the Transactions contemplated by this Agreement including
the Financing. Such Member further acknowledges that it and its Representatives
have been afforded (c) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, Representatives of Parent and the
Company concerning the terms and conditions of the Transaction and the
Financing, and the merits and risks of investing in the Shares, (d) access to
information about Parent and the Company and Parent’s and the Company’s
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate the Transaction contemplated by
this Agreement and an investment in the Shares, and (e) the opportunity to
obtain such additional information which Parent or the Company possesses or can
acquire without unreasonable effort or expense that is necessary to verify the
accuracy and completeness of the information contained herein or otherwise
provided to the Member.



2

 

 

2.8 Restricted Securities. The Member understands that the Shares are
characterized as “restricted securities” under the Securities Act inasmuch as
the Shares are being offered in a transaction not involving a public offering.
The Member further acknowledges that the Shares may not be resold without
registration under the Securities Act or the existence of an exemption
therefrom. The Member represents that it is familiar with Rule 144 promulgated
under the Securities Act, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.

 

2.9 Accredited Investor Status. The Member is an “accredited investor’ as such
term is defined in Rule 501(a) under the Securities Act.

 

2.10 Legends. It is understood that the Shares will bear the following legend or
one that is substantially similar to the following legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

 

2.11 No Derivatives. Except as set forth in Exhibit A, the Member does not hold,
nor is the Member entitled to receive, any Units, membership interests or other
equity interests in the Company. In addition, the Member does not hold, nor is
the Member entitled to receive, any options, warrants, rights, convertible or
exchangeable securities, “phantom” equity rights, equity appreciation rights,
equity-based performance units, commitments, Contracts (as defined in Section
3.5(a)), arrangements or undertakings of any kind to which the Company is a
party or by which it is bound (i) obligating the Company to issue, deliver or
sell, or cause to be issued, delivered or sold, additional Units, membership
interests or other equity interests in, or any security convertible or
exercisable for or exchangeable into any Units, membership interests or other
equity interest in, the Company, (ii) obligating the Company to issue, grant,
extend or enter into any such option, warrant, call, right, security,
commitment, Contract, arrangement or undertaking or (iii) that give any person
the right to receive any economic benefit or right similar to or derived from
the economic benefits and rights occurring to holders of the Units or membership
interests of the Company.

 



3

 

 

2.12. Tax Representations. No Member (i) knows of any plan or intention to
dispose of the Shares, except in the ordinary course of business; (ii) has any
plan to dispose of any of the Shares of the Parent Common Stock received
pursuant to this Agreement; or (iii) will intentionally cause any action to be
taken that will prevent the transactions contemplated by this Agreement from
qualifying as a tax-free exchange under Section 351(a) of the Code.

 

Article III
Representations and Warranties of the Company

 

The Company represents and warrants to Parent as of the date hereof and as of
the Closing Date that, except as set forth on Schedule 3 attached hereto (the
“Company Disclosure Schedule”):

 

3.1 Organization, Standing and Power. The Company is duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
the limited liability company power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals necessary to enable
it to own, lease or otherwise hold its properties and assets and to conduct its
businesses as presently conducted, other than such franchises, licenses,
permits, authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a Material
Adverse Effect on the Company. The Company is duly qualified to do business in
each jurisdiction where the nature of its business or its ownership or leasing
of its properties make such qualification necessary except where the failure to
so qualify would not reasonably be expected to have a Material Adverse Effect on
the Company. The Operating Agreement (as defined in Recital A) and the Company’s
Certificate of Formation constitute the true and complete organizational
documents of the Company. The Company has delivered to Parent true and complete
copies of the Operating Agreement.

 

3.2 Company Subsidiaries. The Company does not own, directly or indirectly, any
capital stock, membership interest, partnership interest, joint venture interest
or other equity interest in any Person.

 

3.3 Capital Structure. The Company is authorized to issue equity securities in
the form of Units (as such term is defined in the Operating Agreement). Exhibit
A sets forth an accurate and complete statement of all the Units issued and
outstanding, including the Soundli Units. Except as set forth in the preceding
sentence, no Units, membership interests or other equity interests in the
Company are issued, reserved for issuance or outstanding. All outstanding Units
are duly authorized, validly issued, fully paid and nonassessable and not
subject to or issued in violation of any purchase option, call option, right of
first refusal, preemptive right, subscription right or any similar right or any
Contract to which the Company is a party or otherwise bound. There are no bonds,
debentures, notes or other indebtedness of Company having the right to vote (or
convertible into, or exchangeable for, Units, membership interests or other
equity interests having the right to vote) on any matters on which holders of
Units or membership interests in the Company may vote (“Voting Company Debt”).
There are no options, warrants, rights, convertible or exchangeable securities,
“phantom” equity rights, equity appreciation rights, equity-based performance
units, commitments, Contracts, arrangements or undertakings of any kind to which
the Company is a party or by which it is bound (i) obligating the Company to
issue, deliver or sell, or cause to be issued, delivered or sold, additional
Units, membership interests or other equity interests in, or any security
convertible or exercisable for or exchangeable into any Units, membership
interests or other equity interest in, the Company or any Voting Company Debt,
(ii) obligating the Company to issue, grant, extend or enter into any such
option, warrant, call, right, security, commitment, Contract, arrangement or
undertaking or (iii) that give any person the right to receive any economic
benefit or right similar to or derived from the economic benefits and rights
occurring to holders of the Units or membership interests of the Company. There
are not any outstanding contractual obligations of the Company to repurchase,
redeem or otherwise acquire any Units, membership interests or other equity
interests in the Company.

 



4

 

 

3.4 Authority; Execution and Delivery; Enforceability. The Company has all
requisite limited liability company power and authority to execute and deliver
this Agreement and to consummate the Transaction. The execution and delivery by
the Company of this Agreement and the consummation by the Company of the
Transaction have been duly authorized and approved by the Manager (as defined in
the Operating Agreement) of the Company and the Members, and no other limited
liability company proceedings on the part of the Company are necessary to
authorize this Agreement and the Transaction. When executed and delivered, this
Agreement will be enforceable against the Company in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
and other similar laws and equity principles related to or limiting creditors’
rights generally and by general principals of equity.

 

3.5 No Conflicts; Consents.

 

(a) The execution and delivery by the Company of this Agreement does not, and
the consummation of the Transaction and compliance with the terms hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or result in the creation of any Lien upon any of the
properties or assets of the Company under, any provision of (i) the Operating
Agreement, (ii) any material contract, lease, license, indenture, note, bond,
agreement, permit, concession, franchise or other instrument (“Contract”) to
which the Company is a party or by which any of its properties or assets is
bound or (iii) subject to the filings and other matters referred to in Section
3.5(b), any material judgment, order or decree (“Judgment”) or material Legal
Requirement applicable to the Company or its properties or assets, other than,
in the case of clauses (ii) and (iii) above, any such items that, individually
or in the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect on the Company.

 

(b) Except for required filings with the SEC and applicable “Blue Sky” or state
securities commissions, no material Consent of, or registration, declaration or
filing with, or permit from, any Governmental Authority is required to be
obtained or made by or with respect to the Company in connection with the
execution, delivery and performance of this Agreement or the consummation of the
Transaction.

 

3.6 Brokers. No broker, investment banker, financial advisor or other person is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission in connection with the Transaction based upon arrangements made by or
on behalf of the Company.

 

3.7 Financial Statements.

 

(a) The Company has previously delivered to Parent an unaudited balance sheet of
the Company as of September 30, 2013 (“Balance Sheet”) and an unaudited
statement of profits and losses of the Company for the period from January 1,
2013 through September 30, 2013 (the “P&L Statement” and with the Balance Sheet
collectively the “Financial Statements”).

 



5

 

 

(b) The Financial Statements (i) are true, accurate and complete in all material
respects; (ii) are consistent, in all material respects, with the books and
records of the Company; and (iii) present fairly and accurately, in all material
respects, the financial condition and results of operations of the Company as of
and for the period covered thereby.

 

3.8 Absence of Undisclosed Liabilities. The Company has no outstanding
liabilities other than (i) those set forth in the Balance Sheet; (ii) those
incurred in the ordinary course of business after the date of the Balance Sheet;
(iii) the liabilities associated with the promissory note issued by the Company
to Parent in the principal amount of $300,000; and (iv) those incurred in
connection with the negotiation and execution of any of the Transaction
Agreements.

 

3.9 Absence of Changes. Since October 1, 2013, (i) the Company has conducted its
Business in the ordinary course of business; and (ii) no event or circumstance
has occurred that would reasonably be expected to have a Material Adverse Effect
on the Company.

 

3.10 Transactions with Affiliates. No Affiliate (a) owns, directly or
indirectly, any debt, equity or other interest in any Entity with which the
Company is Affiliated or has a business relationship or competes with the
Company; (b) is indebted to the Company, nor is the Company indebted (or
committed to make loans or extend or guarantee credit) to any Affiliate other
than with respect to any of the Company’s obligations to pay accrued salaries,
reimbursable expenses or other standard employee benefits; (c) has any direct or
indirect interest in any asset, property or other right used in the conduct of
or otherwise related to the Business; (d) has any claim or right against the
Company, and no event has occurred, and no condition or circumstance exists,
that would reasonably be expected to (with or without notice or lapse of time)
directly or indirectly give rise to or serve as a basis for any claim or right
in favor of any Affiliate against the Company; (e) is a party to any Company
Contract or has had any direct or indirect interest in, any Company Contract,
transaction or business dealing of any nature involving the Company; or
(f) received from or furnished to the Company any goods or services (with or
without consideration).

 

3.11 Material Contracts.

 

(a) The Company Disclosure Schedule sets forth an accurate, correct and complete
list of all Contracts to which the Company is a party (or by which its assets
are bound) (each, a “Company Contract”) to which any of the descriptions set
forth below apply (the “Material Contracts”):

 

(i) Real property leases, personal property leases, insurance, Contracts
affecting any Company Intellectual Property or the Company’s information systems
or software or Company Benefit Plans;

 

(ii) Any Contract for capital expenditures or for the purchase of goods or
services in excess of $10,000, except those incurred in the ordinary course of
business and to be performed in three (3) months or less;

 

(iii) Any Contract obligating the Company to sell or deliver any product or
service at a price which does not cover the cost (including labor, materials and
production overhead) plus the customary profit margin associated with such
product or service;

 

(iv) Any Contract involving financing or borrowing of money, or evidencing
indebtedness, any liability for borrowed money, any obligation for the deferred
purchase price of property in excess of $10,000 (excluding normal trade
payables) or guaranteeing in any way any Contract in connection with any Person;

 



6

 

 

(v) Any joint venture, partnership, cooperative arrangement or any other
Contract involving a sharing of profits;

 

(vi) Any advertising Contract not terminable without payment or penalty on
thirty (30) days (or less) notice;

 

(vii) Any Contract affecting any right, title or interest in or to real
property;

 

(viii) Any Contract with any Governmental Authority;

 

(ix) Any Contract with respect to the discharge, storage or removal of effluent,
waste or pollutants;

 

(x) Any Contract relating to any license or royalty arrangement;

 

(xi) Any power of attorney, proxy or similar instrument;

 

(xii) Operating Agreement of the Company and any Contract among members of the
Company;

 

(xiii) Any Contract for the manufacture, service or maintenance of any product
of the Company;

 

(xiv) Any Contract for the purchase or sale of any assets other than in the
ordinary course of business or for the option or preferential rights to purchase
or sell any assets;

 

(xv) Any requirement or output Contract;

 

(xvi) Any Contract to indemnify any Person or to share in or contribute to the
liability of any Person;

 

(xvii) Any Contract for the purchase or sale of foreign currency or otherwise
involving foreign exchange transactions;

 

(xviii) Any Contract containing covenants not to compete in any line of business
or with any Person in any geographical area;

 

(xix) Any Contract related to the acquisition of a business or the equity of any
other Entity;

 

(xx) Any other Contract which (i) provides for payment or performance by either
party thereto having an aggregate value of $10,000 or more; (ii) is not
terminable without payment or penalty on thirty (30) days (or less) notice; or
(iii) is between, inter alia, an Affiliate and the Company;

 

(xxi) Any other Contract that involves future payments, performance of services
or delivery of goods or materials to or by the Company of an aggregate amount or
value in excess of $10,000, on an annual basis, or that otherwise is material to
the Business or prospects of the Company; and

 



7

 

 

(xxii) Any proposed arrangement of a type that, if entered into, would be a
Contract described in any of (i) through (xxi) above.

 

(b) The Company has delivered to Parent accurate, correct and complete copies of
all Material Contracts (or written summaries of the material terms thereof, if
not in writing), including all amendments, supplements, modifications and
waivers thereof. All Material Contracts are in writing. All nonmaterial
contracts of the Company do not, in the aggregate, represent a material portion
of the Liabilities of the Company.

 

(c) Each Company Contract is currently valid and in full force and effect, and
is enforceable by the Company in accordance with its terms except as may be
limited by bankruptcy, insolvency, reorganization, moratorium and other similar
laws and equity principles related to or limiting creditors’ rights generally
and by general principals of equity.

 

(d) (i) The Company is not in default, and no party has notified the Company in
writing that the Company is in default, under any Company Contract. To the
knowledge of the Company, no event has occurred, and no circumstance or
condition exists, that would reasonably be expected to (with or without notice
or lapse of time): (a) result in a material violation or breach by the Company
of any of the provisions of any Company Contract; (b) give any Person the right
to declare a default or exercise any remedy under any Company Contract; (c) give
any Person the right to accelerate the maturity or performance of any Company
Contract or to cancel, terminate or modify any Company Contract; or
(d) otherwise have a Material Adverse Effect on the Company in connection with
any Company Contract; and (ii) the Company has not waived any of its rights
under any Company Contract.

 

(e) To the Knowledge of the Company, each Person against which the Company has
or may acquire any rights under any Company Contract is (i) solvent and
(ii) able to satisfy such Person’s material obligations and liabilities to the
Company.

 

(f) The performance of the Company Contracts will not result in any violation of
or failure by the Company to comply with any Legal Requirement.

 

(g) The Material Contracts constitute all of the Contracts necessary to enable
the Company to conduct the Business in the manner in which such Business is
currently being conducted.

 

3.12 Insurance. The Company Disclosure Schedule sets forth an accurate and
complete list of all insurance policies, self-insurance arrangements and
fidelity bonds, currently in effect, that insure the Business and assets of the
Company (collectively, the “Insurance Policies”). The Company has delivered to
Parent true, correct and complete copies of all Insurance Policies. Each
Insurance Policy is valid, binding, and in full force and effect. The Company is
not in material breach of any Insurance Policy, and no event has occurred which,
with notice or the lapse of time, would constitute such a material breach, or
permit termination, modification, or acceleration, of any Insurance Policy. The
Company has not received any notice of cancellation or non-renewal of any
Insurance Policy. The consummation of the Transaction will not cause a breach,
termination, modification, or acceleration of any Insurance Policy. There is no
claim under any Insurance Policy that has been improperly filed or as to which
any insurer has questioned, disputed or denied liability. The Company has not
received any notice of, nor does the Company have any Knowledge of any facts
that might result in, a material increase in the premium for any Insurance
Policy.

 



8

 

 

3.13          Title; Sufficiency; Condition of Assets.

 

(a) Except as set forth in the Company Disclosure Schedule, the Company has good
and valid title to and is the exclusive legal and equitable owner of, or has a
valid license interest in (as the case may be), all of the assets of the
Company. The Company assets are free and clear of all Encumbrances of any kind
or nature, except for Permitted Encumbrances.

 

(b) All tangible assets of the Company are (i) in good operating condition and
repair, ordinary wear and tear excepted; (ii) suitable and adequate for
continued use in the manner in which they are presently being used; and (iii) to
the knowledge of the Company free of defects (latent and patent).

 

3.14 Real Property. The Company does not currently own nor has it ever owned,
since its inception, any real property.

 



3.15 Intellectual Property.

 

(a) The Company Disclosure Schedule lists all the Company Intellectual Property,
specifying in each case whether such the Company Intellectual Property is owned
or controlled by or for, licensed to, or otherwise held by or for the benefit of
the Company, including all Registered Intellectual Property Rights owned by,
filed in the name of or applied for by the Company and used in the Business (the
“Company Registered Intellectual Property Rights”)

 

(b) Each item of the Company Intellectual Property (i) is valid, subsisting and
in full force and effect, (ii) has not been abandoned or passed into the public
domain and (iii) is free and clear of any Encumbrances.

 

(c) The Company Intellectual Property constitutes all the Intellectual Property
Rights used in and/or necessary to the conduct of the Business as it is
currently conducted, including the design, development, manufacture, use, import
and sale of the products of the Company.

 

(d) Each item of the Company Intellectual Property either (i) is exclusively
owned by the Company and was written and created solely by employees or
consultants of the Company acting within the scope of their employment or
consultancy, all of which employees and consultants have validly and irrevocably
assigned all of their rights, including Intellectual Property Rights therein, to
the Company, and no third party owns or has any rights to any such the Company
Intellectual Property, or (ii) is duly and validly licensed to the Company for
use in the manner currently used by the Company in the conduct of the Business.

 

(e) In each case in which the Company has acquired (and not licensed) any
Intellectual Property Rights from any Person, the Company has obtained a valid
and enforceable assignment sufficient to irrevocably transfer all rights in such
Intellectual Property Rights (including the right to seek past and future
damages with respect thereto) to the Company. No Person who has licensed
Intellectual Property Rights to the Company has ownership rights or license
rights to improvements made by the Company in such Intellectual Property Rights.
The Company has not transferred ownership of, or granted any exclusive license
of or right to use, or authorized the retention of any exclusive rights to use
or joint ownership of, any Intellectual Property Rights that is or was the
Company Intellectual Property to any Person.

 



9

 

 

(f) The Company has no Knowledge of any facts, circumstances or information that
(i) would render any Company Intellectual Property invalid or unenforceable,
(ii) would adversely affect any pending application for any Company Registered
Intellectual Property Right, or (iii) would adversely affect or impede the
ability of the Company to use any Company Intellectual Property in the conduct
of the Business as it is currently conducted. The Company has not
misrepresented, or failed to disclose, and has no Knowledge of any
misrepresentation or failure to disclose, any fact or circumstances in any
application for any Company Registered Intellectual Property Right that would
constitute fraud or a misrepresentation with respect to such application or that
would otherwise affect the validity or enforceability of any Company Registered
Intellectual Property Right.

 

(g) All necessary registration, maintenance and renewal fees in connection with
each item of the Company Registered Intellectual Property Rights have been paid
and all necessary documents and certificates in connection with such the Company
Registered Intellectual Property Rights have been filed with the relevant
patent, copyright, trademark or other authorities in the United States or
foreign jurisdictions, as the case may be, for the purposes of maintaining such
the Company Registered Intellectual Property Rights. To the maximum extent
provided for by, and in accordance with, applicable laws and regulations, the
Company has recorded in a timely manner each such assignment of a Registered
Intellectual Property Right assigned to the Company with the relevant
governmental authority, including the United States Patent and Trademark Office
(the “PTO”), the U.S. Copyright Office or their respective counterparts in any
relevant foreign jurisdiction, as the case may be.

 

(h) The Company has taken all action resaonably necessary to maintain and
protect (i) the Company’s Intellectual Property, and (ii) the secrecy,
confidentiality, value and the Company’s rights in the Confidential Information
and Trade Secrets of the Company and those provided by any Person to the
Company, including by having and enforcing a policy requiring all current and
former employees, consultants and contractors of the Company to execute
appropriate confidentiality and assignment agreements. All copies thereof have
been delivered to Parent. The Company has no Knowledge of any violation or
unauthorized disclosure of any Trade Secret or Confidential Information related
to the Business, the assets of the Company, or obligations of confidentiality
with respect to such. Every individual who has had access to such Trade Secrets
and Confidential Information has signed a confidentiality agreement with respect
thereto.

 

(i) To the knowledge of the Company, the operation of the Business as it is
currently conducted, including but not limited to the design, development, use,
import, branding, advertising, promotion, marketing, manufacture and sale of the
products of the Company, does not, infringe or misappropriate any Intellectual
Property Rights of any Person, violate any right of any Person (including any
right to privacy or publicity), defame or libel any Person or constitute unfair
competition or trade practices under the laws of any jurisdiction, and the
Company has not received written notice from any Person claiming that such
operation or any such product infringes or misappropriates, or would infringe or
misappropriate, any Intellectual Property Rights of any Person (including any
right of privacy or publicity), or defames or libels, or would defame or libel,
any Person or constitutes or would constitute unfair competition or trade
practices under the laws of any jurisdiction (nor does the Company have
Knowledge of any basis therefor).

 

(j) To the Knowledge of the Company, no Person is violating, infringing or
misappropriating any of the Company Intellectual Property Right.

 

(k) Except as set forth on the Company Disclosure Schedule, there are no
Proceedings before any Governmental Authority (including before the PTO)
anywhere in the world related to any of the Company Intellectual Property,
including any Company Registered Intellectual Property Rights.

 

(l) No Company Intellectual Property or product of the Company is subject to any
Proceeding or any outstanding decree, order, judgment, office action or
settlement agreement or stipulation that restricts in any manner the use,
transfer or licensing thereof by the Company or that may affect the validity,
use or enforceability of such the Company Intellectual Property.

 



10

 

 

(m) The Company Disclosure Schedule lists all the Company Contracts affecting
any Intellectual Property Rights.

 

(n) The Company Disclosure Schedule lists all the Company Contracts under which
the Company has agreed to, or assumed, any obligation or duty to warrant,
indemnify, reimburse, hold harmless, guaranty or otherwise assume or incur any
obligation or liability, or provide a right of rescission, with respect to the
infringement or misappropriation by the Company or such other person of the
Intellectual Property Rights of any Person other than the Company.

 

(o) To the knowledge of the Company, there is no the Company Contract affecting
any Company Intellectual Property under which there is any dispute regarding the
scope of such the Company Contract, or performance under such the Company
Contract, including with respect to any payments to be made or received by the
Company thereunder.

 

3.16 Customers, Distributors and Suppliers. The Company Disclosure Schedule
lists all the Company Contracts entered into with customers and distributors of
the Company products and suppliers of the source materials of such products. The
Company has not entered into any Contract under which the Company is restricted
from selling, licensing or otherwise distributing any Company products to any
class of customers, in any geographic area, during any period of time or in any
segment of the market. There is no purchase commitment which provides that any
supplier will be the exclusive supplier of the Company or distributor. There is
no purchase commitment requiring the Company to purchase the entire output of a
supplier. Neither the Company nor any of its officers or employees has directly
or indirectly given or agreed to give any rebate, gift or similar benefit to any
customer, supplier, distributor, broker, governmental employee or other Person,
who was, is or may be in a position to help or hinder the Business (or assist in
connection with any actual or proposed transaction) which could subject the
Company (or Parent after consummation of the Transaction) to any damage or
penalty in any civil, criminal or governmental litigation or proceeding or which
would have a Material Adverse Effect on the Company (or Parent after
consummation of the Transaction).

 

3.17 Employees and Consultants.

 

(a) Employees and Contractors. No Member or employee of the Company has been
granted the right to continued employment by the Company or to any material
compensation following termination of employment with the Company. Except as set
forth on the Company Disclosure Schedule, the Company has no Knowledge that any
Member, officer, director, manager, employee or consultant of the Company
(collectively, the “Contractors”) intends to terminate his or her employment or
other engagement with the Company, nor does the Company have a present intention
to terminate the employment or engagement of any such Contractor.

 

(b) Compensation. The Company Disclosure Schedule sets forth an accurate,
correct and complete list of all (i) employees of the Company, including each
employee’s name, title or position, present annual compensation (including
bonuses, commissions and deferred compensation), accrued and unused paid
vacation and other paid leave, years of service, interests in any incentive
compensation plan, and estimated entitlements to receive supplementary
retirement benefits or allowances (whether pursuant to a contractual obligation
or otherwise) and (ii) individuals who are currently performing services for the
Company related to the Business who are classified as “consultants” or
“independent contractors.” The Company Disclosure Schedule sets forth all
bonuses, severance payments, termination pay and other special compensation of
any kind paid to, accrued with respect to, or that would be payable to (as a
result of the Transaction), any present or former Contractor. No employee of the
Company is eligible for payments that would constitute “parachute payments”
under Section 280G of the Code.

 



11

 

 

(c) Disputes. There are no claims, disputes or controversies pending or, to the
Knowledge of the Company, threatened involving any employee or group of
employees. The Company has not suffered or sustained any work stoppage and no
such work stoppage is threatened.

 

(d) Compliance with Legal Requirements. The Company has complied, in all
material respects, with all Legal Requirements related to the employment of its
employees, including provisions related to wages, hours, leaves of absence,
equal opportunity, occupational health and safety, workers’ compensation,
severance, employee handbooks or manuals, collective bargaining and the payment
of social security and other Taxes.

 

3.18 The Company Benefit Plans. The Company Disclosure Schedule lists all the
Company Benefit Plans. The Company has maintained and funded all the Company
Benefit Plans in accordance with their terms and all applicable laws.

 

3.19 Compliance with Laws.

 

The Company is, and at all times has been, in compliance in all material
respects, with each Legal Requirement that is applicable to the Company or any
of the Company’s properties, operations or businesses (including the Business),
and no event has occurred, and no condition or circumstance exists, that would
reasonably be expected to (with or without notice or lapse of time) constitute,
or result directly or indirectly in, a default under, a breach or violation of,
or a failure to comply with, any such Legal Requirement. The Company has not
received any written notice from any third party regarding any actual, alleged
or potential violation of any Legal Requirement.

 

3.20 Governmental Approvals.

 

(a) The Company has all material Governmental Approvals that are necessary or
appropriate in connection with the Company’s ownership and use of its properties
or assets or the Company’s operation of its businesses (including the Business).
The Company has made all material filings with, and given all material
notifications to, all Government Authorities as required by all applicable Legal
Requirements. The Company Disclosure Schedule contains an accurate, correct and
complete list and summary description of each such Governmental Approval, filing
or notification. Each such Governmental Approval, filing and notification is
valid and in full force and effect, and there is not pending or, to the
Knowledge of the Company, threatened any Proceeding which would reasonably be
expected to result in the suspension, termination, revocation, cancellation,
limitation or impairment of any such Governmental Approval, filing or
notification. No violations have been recorded in respect of any Governmental
Approvals, and the Company knows of no meritorious basis therefor. No fines or
penalties are due and payable in respect of any Governmental Approval or any
violation thereof.

 

(b) The Company has delivered to Parent accurate and complete copies of all of
the Governmental Approvals, filings and notifications identified in the Company
Disclosure Schedule, including all renewals thereof and all amendments thereto.

 

3.21 Proceedings and Orders.

 

(a) There is no Proceeding pending or, to the Knowledge of the Company,
threatened against or affecting the Company, any of the Company’s properties,
assets, operations or businesses (including the Business), or the Company’s
rights relating thereto. The Company has delivered to Parent true, accurate and
complete copies of all pleadings, correspondence and other documents relating to
any such Proceeding. No insurance company has asserted in writing that any such
Proceeding is not covered by the applicable policy related thereto.

 



12

 

 

(b) Neither the Company, its officers, managers, directors, agents or employees,
nor any of the Company’s properties, assets, operations or businesses (including
the Business), nor the Company’s rights relating to any of the foregoing, is
subject to any Order or any proposed Order relating to the Business.

 

3.22 Environmental Matters. Except as set forth in the Company Disclosure
Schedule, the operation of the Business by the Company does not involve the
handling, manufacture, treatment, storage, use, generation, emission, release,
discharge, refining, dumping or disposal of any pollutant, contaminant, or toxic
or hazardous substance, material or waste (a “Hazardous Substance”) (whether
legal or illegal, accidental or intentional, direct or indirect). There are no
facts or circumstances that would reasonably be expected to, directly or
indirectly, subject the Company, or any of its Affiliates or the Parent to any
Liability of any nature whatsoever arising out of or related to any pollution or
threat to human health or the environment or violation of any environmental or
occupational safety or health law that is related in any way to the operation of
the Business by the Company or any Affiliate.

 

3.23 Taxes.

 

(a) The Company has timely filed all material Tax Returns that it was required
to file, and such Tax Returns are true, correct and complete in all material
respects. All Taxes shown to be payable on such Tax Returns or on subsequent
assessments with respect thereto have been paid in full on a timely basis, and
no other Taxes are payable by the Company with respect to any period ending
prior to the date of this Agreement, whether or not shown due or reportable on
such Tax Returns, other than Taxes for which adequate accruals have been
provided in its Financial Statements. The Company has withheld and paid all
Taxes required to have been withheld and paid in connection with amounts paid or
owing to any employee, independent contractor, creditor, member, or other third
party. The Company has no liability for unpaid Taxes accruing after the date of
its latest Financial Statements except for Taxes incurred in the ordinary course
of business. There are no liens for Taxes on the properties of the Company,
other than liens for Taxes not yet due and payable.

 

(b) To the Knowledge of the Company, no audit of any Tax Return is currently
pending or threatened. No claim has ever been made by any Governmental Authority
in a jurisdiction where the Company does not file Tax Returns that it is or may
be subject to taxation by that jurisdiction. The Company has delivered or made
available to Parent correct and complete copies of all Tax Returns filed,
examination reports, and statements of deficiencies assessed or agreed to by the
Company since its inception. The Company has not waived any statute of
limitations in respect of any Tax or agreed to an extension of time with respect
to any Tax assessment or deficiency.

 

(c) The Company is not a party to or bound by any tax indemnity agreement, tax
sharing agreement or similar contract. The Company is not a party to any joint
venture, partnership, or other arrangement or contract which could be treated as
a partnership or “disregarded entity” for United States federal income tax
purposes.

 

(d) The Company is not obligated under any agreement, contract or arrangement
that may result in the payment of any amount that would not be deductible by
reason of Section 280G or Section 404 of the Code.

 



13

 

 

3.24 Brokers. The Company has not retained any broker or finder or incurred any
liability or obligation for any brokerage fees, commissions or finders fees with
respect to this Agreement or the Transaction.

 

Article IV
Representations and Warranties of Parent

 

Parent represents and warrants to the Members and the Company as of the date
hereof and as of the Closing Date that, except as set forth on Schedule 4 (the
“Parent Disclosure Schedule”):

 

4.1 Organization, Standing and Power. Parent is duly incorporated, validly
existing and in good standing under the laws of the State of Delaware and has
full corporate power and authority and possesses all governmental franchises,
licenses, permits, authorizations and approvals necessary to perform its
obligations under this Agreement and consummate the Transaction. Parent is duly
qualified to do business in each jurisdiction where the nature of its business
or its ownership or leasing of its properties make such qualification necessary
and where the failure to so qualify would reasonably be expected to have a
Material Adverse Effect. Each Subsidiary of Parent is duly incorporated or
formed, validly existing and in good standing under the laws of the state of its
incorporation or formation and has full corporate or limited liability company
power and authority and possesses all governmental franchises, licenses,
permits, authorizations and approvals necessary to perform its obligations under
this Agreement and consummate the Transaction. Each of Subsidiary of Parent is
duly qualified to do business in each jurisdiction where the nature of its
business or its ownership or leasing of its properties make such qualification
necessary and where the failure to so qualify would reasonably be expected to
have a Material Adverse Effect.

 

4.2 Subsidiaries; Equity Interests. Parent does not own, directly or indirectly,
any capital stock, membership interest, partnership interest, joint venture
interest or other equity interest in any person.

 

4.3 Capital Structure. The number of shares and type of all authorized, issued
and outstanding capital stock, options and other securities of Parent (whether
or not presently convertible into or exercisable or exchangeable for shares of
capital stock of Parent) is set forth in the Parent Disclosure Schedule. Except
as set forth in the Parent Disclosure Schedule and the shares of Parent Common
Stock to be issued in connection with the Financing and pursuant to this
Agreement, no shares of capital stock or other voting securities of Parent are
issued, reserved for issuance or outstanding. All outstanding shares of the
capital stock of Parent are, and all such shares that may be issued prior to or
in connection with the Closing will be when issued, duly authorized, validly
issued, fully paid and nonassessable and not subject to or issued in violation
of any purchase option, call option, right of first refusal, preemptive right,
subscription right or any similar right. There are not any bonds, debentures,
notes or other indebtedness of Parent having the right to vote (or convertible
into, or exchangeable for, securities having the right to vote) on any matters
on which holders of Parent Common Stock may vote (“Voting Parent Debt”). Except
as set forth in the Parent Disclosure Schedule, there are not any options,
warrants, rights, convertible or exchangeable securities, “phantom” stock
rights, stock appreciation rights, stock-based performance units, commitments,
Contracts, arrangements or undertakings of any kind to which Parent is a party
or by which it is bound (i) obligating Parent to issue, deliver or sell, or
cause to be issued, delivered or sold, additional shares of capital stock or
other equity interests in, or any security convertible or exercisable for or
exchangeable into any capital stock of or other equity interest in, Parent or
any Voting Parent Debt, (ii) obligating Parent to issue, grant, extend or enter
into any such option, warrant, call, right, security, commitment, Contract,
arrangement or undertaking or (iii) that give any person the right to receive
any economic benefit or right similar to or derived from the economic benefits
and rights occurring to holders of the capital stock of Parent. There are not
any outstanding contractual obligations of Parent to repurchase, redeem or
otherwise acquire any shares of capital stock of Parent. Except for any
registration rights to be provided to the investors and selling broker-dealers
in the Financing and the registration rights provided hereunder, Parent is not a
party to any agreement granting any securityholder of Parent the right to cause
Parent to register shares of the capital stock or other securities of Parent
held by such securityholder under the Securities Act. Parent owns 100% of the
issued and outstanding equity of its Subsidiaries and there are no options,
warrants, rights, convertible or exchangeable securities, “phantom” stock
rights, stock appreciation rights, stock-based performance units, commitments,
Contracts, arrangements or undertakings of any kind to which Parent or any of
its Subsidiaries is a party or by which it is bound (i) obligating Parent or any
Subsidiary thereof to issue, deliver or sell, or cause to be issued, delivered
or sold, additional shares of capital stock or other equity interests in, or any
security convertible or exercisable for or exchangeable into any capital stock
of or other equity interest in, any Subsidiary of Parent, (ii) obligating Parent
or any Subsidiary thereof to issue, grant, extend or enter into any such option,
warrant, call, right, security, commitment, Contract, arrangement or undertaking
or (iii) that give any person the right to receive any economic benefit or right
similar to or derived from the economic benefits and rights occurring to holders
of the equity of any Subsidiary of Parent.

 



14

 

 

4.4 Authority; Execution and Delivery; Enforceability. The execution and
delivery by Parent of this Agreement and the consummation by Parent of the
Transaction have been duly authorized and approved by the Board of Directors of
Parent (“Parent Board”) and its stockholders and no other corporate proceedings
on the part of Parent are necessary to authorize this Agreement and the
Transaction. This Agreement constitutes a legal, valid and binding obligation of
Parent, enforceable against Parent in accordance with the terms hereof, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium and
other similar laws and equity principles related to or limiting creditors’
rights generally and by general principals of equity.

 

4.5 No Conflicts; Consents.

 

(a) The execution and delivery by Parent of this Agreement, does not, and the
consummation of Transaction and compliance with the terms hereof and thereof
will not, conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any person under, or result in the creation of any
Lien upon any of the properties or assets of Parent or any of its Subsidiaries
under, any provision of (i) the Parent’s certificate of incorporation or bylaws
(or any of its Subsidiaries’ organizational documents), each as amended to date,
(ii) any material Contract to which Parent or any of its Subsidiaries is a party
or by which any of its properties or assets is bound, or (iii) subject to the
filings and other matters referred to in Section 3.5(b), any material Judgment
or material Legal Requirement applicable to Parent (or any of its Subsidiaries)
or its properties or assets, other than, in the case of clauses (ii) and (iii)
above, any such items that, individually or in the aggregate, have not had and
would not reasonably be expected to have a Material Adverse Effect.

 

(b) No Consent of, or registration, declaration or filing with, or permit from,
any Governmental Authority is required to be obtained or made by or with respect
to Parent or any of its Subsidiaries in connection with the execution, delivery
and performance of this Agreement or the consummation of the Transaction, other
than the filings referred to in Section 3.5(b).

 



4.6 SEC Reports; Financial Statements. Parent has filed all reports required to
be filed by it under the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof on a timely basis or has received a valid extension of such time
of filing and has filed any such reports prior to the expiration of any such
extension. As of their respective dates, the SEC Filings complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the SEC promulgated thereunder, and none of
the SEC Filings, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of Parent
included in the SEC Filings comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with GAAP, except as may be otherwise specified in such
financial statements or the notes thereto, and fairly present in all material
respects the financial position of Parent and its consolidated subsidiaries as
of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. All material agreements to which Parent
or any Subsidiary is a party or to which the property or assets of Parent or any
Subsidiary are subject are included as part of or specifically identified in the
SEC Filings.



15

 

 

4.7 Material Changes. Since the date of the latest financial statements included
within the SEC Filings, except as specifically disclosed in the SEC Filings or
in the Parent Disclosure Schedule, (i) there has been no event, occurrence or
development that, individually or in the aggregate, has had or that could result
in a Material Adverse Effect, (ii) neither Parent nor any of its Subsidiaries
has incurred any material liabilities (contingent or otherwise) other than (A)
trade payables and accrued expenses incurred in the ordinary course of business
consistent with past practice or (B) liabilities not required to be reflected in
the Company’s financial statements pursuant to GAAP or required to be disclosed
in filings made with the Commission, (iii) neither Parent nor any of its
Subsidiaries has materially altered its method of accounting or the identity of
its auditors, except as disclosed in its SEC Filings, (iv) neither Parent nor
any of its Subsidiaries has declared or made any dividend or distribution of
cash or other property to its shareholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, and (v)
neither Parent nor any of its Subsidiaries has issued any equity securities to
any officer, director or Affiliate, except for such issuances by Parent pursuant
to existing Parent stock-based plans.

 

4.8 Proceedings and Orders.

 

(a) There is no Proceeding pending or, to the Knowledge of Parent, threatened
against or affecting Parent or any of its Subsidiaries, any of their respective
properties, assets, operations or businesses, or Parent or any Subsidiary’s
rights relating thereto. Parent has delivered to the Company true, accurate and
complete copies of all pleadings, correspondence and other documents relating to
any such Proceeding. No insurance company has asserted in writing that any such
Proceeding is not covered by the applicable policy related thereto.

 

(b) Neither Parent nor any of its Subsidiaries or any of their respective
officers, managers, directors, agents or employees, nor Parent’s or any of its
Subsidiaries’ properties, assets, operations or businesses, nor Parent’s or any
of its Subsidiaries’ rights relating to any of the foregoing, is subject to any
Order or any proposed Order.

 

4.9 Governmental Approvals.

 

(a) Each of Parent and its Subsidiaries has all material Governmental Approvals
that are necessary or appropriate in connection with Parent’s and its
Subsidiaries’ ownership and use of its properties or assets or Parent’s and its
Subsidiaries’ operation of its businesses. Parent and its Subsidiaries have made
all material filings with, and given all material notifications to, all
Government Authorities as required by all applicable Legal Requirements. The
Parent Disclosure Schedule contains an accurate, correct and complete list and
summary description of each such Governmental Approval, filing or notification.
Each such Governmental Approval, filing and notification is valid and in full
force and effect, and there is not pending or, to the Knowledge of Parent,
threatened any Proceeding which could result in the suspension, termination,
revocation, cancellation, limitation or impairment of any such Governmental
Approval, filing or notification. No violations have been recorded in respect of
any Governmental Approvals, and Parent knows of no meritorious basis therefor.
No fines or penalties are due and payable in respect of any Governmental
Approval or any violation thereof.

 



16

 

 

(b) Parent has delivered to the Company accurate and complete copies of all of
the Governmental Approvals, filings and notifications identified in the Parent
Disclosure Schedule, including all renewals thereof and all amendments thereto.

 

4.10 Compliance. Neither Parent nor any Subsidiary (i) is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by Parent or any
Subsidiary under), nor has Parent or any Subsidiary received notice of a claim
that it is in default under or that it is in violation of, any indenture, loan
or credit agreement or any other agreement or instrument to which it is a party
or by which it or any of its properties is bound (whether or not such default or
violation has been waived), or (ii) is in violation of any order of any court,
arbitrator or governmental body, , except in each case as could not,
individually or in the aggregate, have or result in a Material Adverse Effect.
Each of Parent and its Subsidiaries is, and at all times has been, in compliance
in all material respects, with each Legal Requirement that is applicable to
Parent and its Subsidiaries or any of their properties, operations or
businesses, and no event has occurred, and no condition or circumstance exists,
that would reasonably be expected to (with or without notice or lapse of time)
constitute, or result directly or indirectly in, a default under, a breach or
violation of, or a failure to comply with, any such Legal Requirement. Neither
Parent nor any of its Subsidiaries has received any written notice from any
third party regarding any actual, alleged or potential violation of any Legal
Requirement

 

4.11 Intellectual Property.

 

(a) The Parent Disclosure Schedule lists all the Parent Intellectual Property,
specifying in each case whether such the Parent Intellectual Property is owned
or controlled by or for, licensed to, or otherwise held by or for the benefit of
the Company, including all Registered Intellectual Property Rights owned by,
filed in the name of or applied for by the Company and used in the business of
the Parent and its Subsidiaries (the “Parent Registered Intellectual Property
Rights”)

 

(b) Each item of the Parent Intellectual Property (i) is valid, subsisting and
in full force and effect, (ii) has not been abandoned or passed into the public
domain and (iii) is free and clear of any Encumbrances.

 

(c) The Parent Intellectual Property constitutes all the Intellectual Property
Rights used in and/or necessary to the conduct of the business of the Parent and
its Subsidiaries as it is currently conducted, including the design,
development, manufacture, use, import and sale of products of the Parent and its
Subsidiaries.

 

(d) Each item of the Parent Intellectual Property either (i) is exclusively
owned by the Parent or its Subsidiaries and was written and created solely by
employees or consultants of Parent or its Subsidiaries acting within the scope
of their employment or consultancy, all of which employees and consultants have
validly and irrevocably assigned all of their rights, including Intellectual
Property Rights therein, to Parent or its Subsidiaries, and no third party owns
or has any rights to any such Parent Intellectual Property, or (ii) is duly and
validly licensed to the Company for use in the manner currently used by the
Parent or its Subsidiaries in the conduct of the business of the Parent or its
Subsidiaries.

 



17

 

 

(e) In each case in which Parent or its Subsidiaries has acquired (and not
licensed) any Intellectual Property Rights from any Person, Parent or its
Subsidiaries has obtained a valid and enforceable assignment sufficient to
irrevocably transfer all rights in such Intellectual Property Rights (including
the right to seek past and future damages with respect thereto) to Parent or its
Subsidiaries. No Person who has licensed Intellectual Property Rights to Parent
or its Subsidiaries has ownership rights or license rights to improvements made
by Parent or its Subsidiaries in such Intellectual Property Rights. The Parent
or its Subsidiaries has not transferred ownership of, or granted any exclusive
license of or right to use, or authorized the retention of any exclusive rights
to use or joint ownership of, any Intellectual Property Rights that is or was
the Parent Intellectual Property to any Person.

 

(f) The Parent has no knowledge of any facts, circumstances or information that
(i) would render any Parent Intellectual Property invalid or unenforceable,
(ii) would adversely affect any pending application for any Parent Registered
Intellectual Property Right, or (iii) would adversely affect or impede the
ability of the Parent to use any Parent Intellectual Property in the conduct of
the business of the Parent and its Subsidiaries as it is currently conducted.
The Parent has not misrepresented, or failed to disclose, and has no knowledge
of any misrepresentation or failure to disclose, any fact or circumstances in
any application for any Parent Registered Intellectual Property Right that would
constitute fraud or a misrepresentation with respect to such application or that
would otherwise affect the validity or enforceability of any Parent Registered
Intellectual Property Right.

 

(g) All necessary registration, maintenance and renewal fees in connection with
each item of the Parent Registered Intellectual Property Rights have been paid
and all necessary documents and certificates in connection with such the Parent
Registered Intellectual Property Rights have been filed with the relevant
patent, copyright, trademark or other authorities in the United States or
foreign jurisdictions, as the case may be, for the purposes of maintaining such
the Parent Registered Intellectual Property Rights. To the maximum extent
provided for by, and in accordance with, applicable laws and regulations, the
Parent has recorded in a timely manner each such assignment of a Registered
Intellectual Property Right assigned to the Parent with the relevant
governmental authority, including the PTO, the U.S. Copyright Office or their
respective counterparts in any relevant foreign jurisdiction, as the case may
be.

 

(h) The Parent and its Subsidiaries has taken all action reasonably necessary to
maintain and protect (i) the Intellectual Property of the Parent and its
Subsidiaries, and (ii) the secrecy, confidentiality, value and the rights of the
Parent and its Subsidiaries in the Confidential Information and Trade Secrets of
the Parent and its Subsidiaries and those provided by any Person to the Parent
and its Subsidiaries, including by having and enforcing a policy requiring all
current and former employees, consultants and contractors of the Parent and its
Subsidiaries to execute appropriate confidentiality and assignment agreements.
All copies thereof have been delivered to the Company. The Parent and its
Subsidiaries has no knowledge of any violation or unauthorized disclosure of any
Trade Secret or Confidential Information related to the business of Parent and
its Subsidiaries, the assets of the Parent and its Subsidiaries, or obligations
of confidentiality with respect to such. Every individual who has had access to
such Trade Secrets and Confidential Information has signed a confidentiality
agreement with respect thereto.

 

(i) To the knowledge of the Parent, the operation of the business of the Parent
and its Subsidiaries as it is currently conducted, including but not limited to
the design, development, use, import, branding, advertising, promotion,
marketing, manufacture and sale of the products of Parent and its Subsidiaries,
does not, infringe or misappropriate any Intellectual Property Rights of any
Person, violate any right of any Person (including any right to privacy or
publicity), defame or libel any Person or constitute unfair competition or trade
practices under the laws of any jurisdiction, and neither Parent nor its
Subsidiaries has received written notice from any Person claiming that such
operation or any product of Parent and its Subsidiaries infringes or
misappropriates, or would infringe or misappropriate, any Intellectual Property
Rights of any Person (including any right of privacy or publicity), or defames
or libels, or would defame or libel, any Person or constitutes or would
constitute unfair competition or trade practices under the laws of any
jurisdiction (nor does the Parent have knowledge of any basis therefor).

 



18

 

 

(j) To the Knowledge of the Parent, no Person is violating, infringing or
misappropriating any of the Parent Intellectual Property Right.

 

(k) Except as set forth on the Parent Disclosure Schedule, there are no
Proceedings before any Governmental Authority (including before the PTO)
anywhere in the world related to any of the Parent Intellectual Property,
including any Parent Registered Intellectual Property Rights.

 

(l) No Parent Intellectual Property or product of Parent or its Subsidiaries is
subject to any Proceeding or any outstanding decree, order, judgment, office
action or settlement agreement or stipulation that restricts in any manner the
use, transfer or licensing thereof by the Parent or its Subsidiaries or that may
affect the validity, use or enforceability of such Parent Intellectual Property.

 

(m) The Parent Disclosure Schedule lists all the contracts affecting any
Intellectual Property Rights of Parent or its Subsidiaries.

 

(n) The Parent Disclosure Schedule lists all the Contracts under which the
Parent or its Subsidiaries has agreed to, or assumed, any obligation or duty to
warrant, indemnify, reimburse, hold harmless, guaranty or otherwise assume or
incur any obligation or liability, or provide a right of rescission, with
respect to the infringement or misappropriation by the Parent or its
Subsidiaries or such other person of the Intellectual Property Rights of any
Person other than the Parent or its Subsidiaries.

 

(o) To the knowledge of the Parent, there is no the Contract affecting any
Parent Intellectual Property under which there is any dispute regarding the
scope of such the Contract, or performance under such the Contract, including
with respect to any payments to be made or received by the Parent or its
Subsidiaries thereunder.

 

4.12 Taxes.

 

(a) Each of Parent and its Subsidiaries has timely filed all material Tax
Returns that it was required to file, and such Tax Returns are true, correct and
complete in all material respects. All Taxes shown to be payable on such Tax
Returns or on subsequent assessments with respect thereto have been paid in full
on a timely basis, and no other Taxes are payable by Parent or its Subsidiaries
with respect to any period ending prior to the date of this Agreement, whether
or not shown due or reportable on such Tax Returns, other than Taxes for which
adequate accruals have been provided in its Financial Statements. Parent has
withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, member, or other third party. Neither Parent nor its Subsidiaries has
any liability for unpaid Taxes accruing after the date of its latest audited
financial statements except for Taxes incurred in the ordinary course of
business. There are no liens for Taxes on the properties of Parent or its
Subsidiaries, other than liens for Taxes not yet due and payable.

 

(b) To the Knowledge of Parent, no audit of any Tax Return is currently pending
or threatened. No claim has ever been made by any Governmental Authority in a
jurisdiction where Parent or its Subsidiaries does not file Tax Returns that it
is or may be subject to taxation by that jurisdiction. Parent has delivered or
made available to the Company correct and complete copies of all Tax Returns
filed, examination reports, and statements of deficiencies assessed or agreed to
by Parent or any of its Subsidiaries since its inception. Neither Parent nor its
Subsidiaries has waived any statute of limitations in respect of any Tax or
agreed to an extension of time with respect to any Tax assessment or deficiency.

 



19

 

 

(c) Neither Parent nor its Subsidiaries is a party to or bound by any tax
indemnity agreement, tax sharing agreement or similar contract. Neither Parent
nor its Subsidiaries is a party to any joint venture, partnership, or other
arrangement or contract which could be treated as a partnership or “disregarded
entity” for United States federal income tax purposes.

 

(d) Neither Parent nor its Subsidiaries is obligated under any agreement,
contract or arrangement that may result in the payment of any amount that would
not be deductible by reason of Section 280G or Section 404 of the Code.

 

(e) Parent knows of no reason why the Transaction should not qualify as a
tax-free exchange under Section 351 of the Code. Following the Transaction and
the Financing, the Members and the participants in the Financing will own not
less than 80% of the outstanding Parent Common Stock.

 

4.13 The Parent Benefit Plans. The Parent Disclosure Schedule lists all the
Parent Benefit Plans. Parent has maintained and funded all the Parent Benefit
Plans in accordance with their terms and all applicable laws.

 

4.14 Employees and Consultants.

 



(a) Employees and Contractors. No employee of Parent or its Subsidiaries has
been granted the right to continued employment by Parent or its Subsidiaries or
to any material compensation following termination of employment with Parent or
its Subsidiaries. Except as set forth on the Parent Disclosure Schedule, Parent
has no Knowledge that any officer, director, manager, employee or consultant of
Parent or its Subsidiaries (collectively, the “Parent Contractors”) intends to
terminate his or her employment or other engagement with Parent or any of its
Subsidiaries, nor does Parent or any Subsidiary have a present intention to
terminate the employment or engagement of any such Parent Contractor.

 

(b) Compensation. The Parent Disclosure Schedule sets forth an accurate, correct
and complete list of all (i) employees of Parent and its Subsidiaries, including
each employee’s name, title or position, present annual compensation (including
bonuses, commissions and deferred compensation), accrued and unused paid
vacation and other paid leave, years of service, interests in any incentive
compensation plan, and estimated entitlements to receive supplementary
retirement benefits or allowances (whether pursuant to a contractual obligation
or otherwise) and (ii) individuals who are currently performing services for
Parent or its Subsidiaries who are classified as “consultants” or “independent
contractors.” The Parent Disclosure Schedule sets forth all bonuses, severance
payments, termination pay and other special compensation of any kind paid to,
accrued with respect to, or that would be payable to (as a result of the
Transaction), any present or former Parent Contractor. No Parent Contractor is
eligible for payments that would constitute “parachute payments” under
Section 280G of the Code.

 

(c) Disputes. There are no claims, disputes or controversies pending or, to the
Knowledge of Parent, threatened involving any Parent Contractor. Neither Parent
nor its Subsidiaries has suffered or sustained any work stoppage and no such
work stoppage is threatened.

 

(d) Compliance with Legal Requirements. Each of Parent and its Subsidiaries has
complied, in all material respects, with all Legal Requirements related to the
employment of its employees, including provisions related to wages, hours,
leaves of absence, equal opportunity, occupational health and safety, workers’
compensation, severance, employee handbooks or manuals, collective bargaining
and the payment of social security and other Taxes.

 



20

 

 

4.15 Brokers. Neither Parent nor any of its Subsidiaries has retained any broker
or finder or incurred any liability or obligation for any brokerage fees,
commissions or finders fees with respect to this Agreement or the Transaction.

 

Article V
Deliveries

 

5.1 Deliveries of the Members.

 

(a) At or prior to the Closing, each Member shall deliver to Parent:

 

(i) this Agreement executed by such Member; and

 

(ii) certificates representing the Units owned by such Member and duly related
transfer powers, in either case, if such Units have been certificated.

 

5.2 Deliveries of Parent.

 

(a) Concurrently herewith, Parent is delivering to each Member and to the
Company, a copy of this Agreement executed by Parent.

 

(b) At or prior to the Closing, Parent shall deliver:

 

(i) to the Company, letters of resignation from all directors of Parent
effective upon the Closing other than Mark Hill;

 

(ii) to each Member, certificates representing the Shares to be issued to such
Member pursuant to Section 1.1;

 

(iii) to the Members and the Company, a certificate executed by Parent’s chief
executive officer, dated as of the Closing Date, certifying the representations
and covenants referred to in Section 6.1(a);

 

(iv) to the Members and the Company all necessary Parent Board resolutions to
elect the directors and appoint the executive officers as discussed in
Section 7.6; and

 

(v) to the Members and the Company, a certified list of record holders of Parent
Common Stock issued by the transfer agent and registrar of the Parent Common
Stock certifying that there are no more than 4,719,359 shares of Parent Common
Stock issued and outstanding as of the Closing Date.

 

5.3 Deliveries of the Company. Concurrently herewith, the Company is delivering
to Parent:

 

(a) this Agreement executed by Company; and

 

(b) a certificate from the Company, signed by its authorized officer certifying
that the attached copies of the Operating Agreement and resolutions of the
Manager of the Company approving the Agreement and the Transaction are all true,
complete and correct and remain in full force and effect.

 



21

 

 

Article VI
Conditions to Closing

 

6.1 Member and Company Conditions Precedent. The obligations of the Members and
the Company to enter into and complete the Closing is subject, at the option of
the Members and the Company, to the fulfillment or waiver on or prior to the
Closing Date of the following conditions:

 

(a) Representations and Covenants. The representations and warranties of Parent
contained in this Agreement shall be true in all material respects on the date
of this Agreement and as of the Closing Date, except for representations and
warranties of Parent contained in this Agreement that contain an express
materiality qualification which shall have been true and correct in all respects
as of the date of this Agreement and shall be true and correct in all respects
as of the Closing Date. Parent shall have performed and complied in all material
respects with all covenants and agreements required by this Agreement to be
performed or complied with by Parent on or prior to the Closing Date.

 

(b) Litigation. No Proceeding shall have been instituted before or threatened by
any court or Governmental Authority to restrain, modify or prevent the carrying
out of the Transaction or to seek damages or a discovery order in connection
with such Transaction, or which has or may have a Material Adverse Effect.

 

(c) No Material Adverse Effect. There shall not have been any occurrence, event,
incident, action, failure to act, or transaction which has had or is reasonably
likely to cause a Material Adverse Effect on Parent or its Subsidiaries.

 

(d) Deliveries. The deliveries specified in Section 5.2 shall have been made by
Parent.

 

(e) Completion of Financing. All conditions required to consummate the Financing
in the Minimum Financing Amount of $2,500,000 (and otherwise on terms and
conditions reasonably acceptable to the Company) shall have been satisfied and
the closing of the Minimum Financing Amount shall be contingent only upon the
occurrence of the Closing.

 

(f) Resignations of Directors. The directors of Parent in office immediately
prior to the Closing, other than Mark Hill, shall have resigned as directors of
Parent, effective as of the Closing, and the Company shall have received letters
of resignation in form and substance satisfactory to the Company from such
persons.

 

(g) New Appointments. The Parent Board shall take all necessary corporate action
to elect the directors set forth on Schedule 7.6 and appoint the executive
officers set forth on Schedule 7.6 to be effective as of the Closing, and the
Company shall have received resolutions of the Parent Board, in form and
substance satisfactory to the Company, effecting such appointments effective as
of the Closing.

 

(h) Equity Incentive Plan. Parent shall have amended its current 2012 Equity
Incentive Plan, on terms reasonably acceptable to the Company, pursuant to which
Parent shall have increased to 2,500,000 the number of shares of Parent Common
Stock reserved for issuance under the plan.

 



22

 

 

(i) Tax-Free Exchange. The Transaction qualifies as a tax-free exchange under
Section 351 of the Code, in the Members’ discretion, and without limiting the
foregoing, Greenberg Traurig, counsel to Parent, and Wilson Sonsini Goodrich &
Rosati, P.C., counsel to the Company, will each provide a tax opinion that the
Transaction qualifies as a tax-fee exchange under Section 351 of the Code.

 

6.2 Parent Conditions Precedent. The obligations of Parent to enter into and
complete the Closing is subject, at the option of Parent, to the fulfillment or
waiver on or prior to the Closing Date of the following conditions:

 

(a) Representations and Covenants. The representations and warranties of the
Members and the Company contained in this Agreement shall be true in all
material respects on the date of this Agreement and as of the Closing Date,
except for representations and warranties of the Members and the Company
contained in this Agreement that contain an express materiality qualification
which shall have been true and correct in all respects as of the date of this
Agreement and shall be true and correct in all respects as of the Closing Date.
The Members and the Company shall have performed and complied in all material
respects with all covenants and agreements required by this Agreement to be
performed or complied with by the Members and the Company on or prior to the
Closing Date.

 

(b) Litigation. No Proceeding shall have been instituted before or threatened by
any court or Governmental Authority to restrain, modify or prevent the carrying
out of the Transaction or to seek damages or a discovery order in connection
with such Transactions, or which has or may have a Material Adverse Effect on
the Company.

 

(c) No Material Adverse Effect. There shall not have been any occurrence, event,
incident, action, failure to act, or transaction which has had or is reasonably
likely to cause a Material Adverse Effect on the Company.

 

(d) Deliveries. The deliveries specified in Section 5.1 and Section 5.3 shall
have been made by the Members and the Company, respectively.

 

(e) Completion of Financing. All conditions required to consummate the Financing
in the Minimum Financing Amount of $2,500,000 shall have been satisfied and the
closing of the Minimum Financing Amount shall be contingent only upon the
occurrence of the Closing.

 

Article VII
Covenants

 

7.1 Blue Sky Laws. Parent shall take any action (other than qualifying to do
business in any jurisdiction in which it is not now so qualified) required to be
taken under any applicable state securities laws in connection with the issuance
of Shares in connection with this Agreement.

 

7.2 Public Announcements. Parent and the Company will consult with each other
before issuing, and provide each other the opportunity to review and comment
upon, any press release or other public statements with respect to this
Agreement and the Transactions and shall not issue any such press release or
make any such public statement prior to such consultation.

 

7.3 Continued Efforts. Each Party shall use commercially reasonable efforts to
(a) take all action reasonably necessary to consummate the Transactions, and
(b) take such steps and do such acts as may be necessary to keep all of its
representations and warranties true and correct as of the Closing Date with the
same effect as if the same had been made, and this Agreement had been dated, as
of the Closing Date. Without limiting the foregoing, Parent will use
commercially reasonable efforts to obtain Financing of at least the Minimum
Financing Amount as promptly as practicable following the date hereof and Parent
will keep the Company reasonably informed of the progress of the Financing,
including any facts, events or circumstances which would, or would reasonably be
likely to, adversely affect the likelihood of obtaining Financing of at least
the Minimum Financing Amount.

 



23

 

 

7.4 Access. Each Party shall permit representatives of the other Party to have
reasonable access during normal business hours to all premises, properties,
personnel, books, records, Contracts, and documents of or pertaining to such
Party.

 

7.5 Amendment to Certificate of Incorporation. Immediately after the Closing,
the Certificate of Incorporation of Parent shall be amended to change the
corporate name of Parent to “ComHear, Inc.”, or a similar name acceptable to the
Members holding a majority of the Units immediately prior to the Closing, and
increase to 50,000,000 the number of authorized shares of Parent Common Stock. .

 

7.6 Directors and Officers. Parent shall take all necessary corporate action to
elect the directors set forth on Schedule 7.6 and appoint the executive officers
set forth on Schedule 7.6, in each case, to be effective as of the Closing. In
furtherance thereof, Parent shall secure, effective as of the Closing,
resignations of all of its incumbent directors other than Mark Hill.

 

7.7 Repayment of Company Debt. At the Closing, Parent will provide to the
Company (for the Company to pay), or pay on behalf of the Company, the funds
necessary to repay in full all indebtedness of the Company outstanding as of
immediately prior to the Closing arising from outstanding promissory notes
issued by the Company in the original principal amount of $650,000, in the
aggregate (i.e., an aggregate payment of $780,000 which amount takes into
account the premium payable upon such repayment), with the further understanding
that such noteholders will have the right to purchase, at the Closing, Private
Placement Shares at the same price per share paid by other investors in the
Financing.

 

7.8 Executive Compensation. The annual compensation of the senior management of
Parent and the Company shall initially be set at the levels set forth on
Schedule 7.8 and thereafter shall be subject to the determination of the Parent
Board.

 

7.9 Tax Reporting. The Parent, the Company and each of the Members (a) agree to
report the Transaction in a manner consistent with the intent of the parties
hereto that such Transaction qualify as a tax-free exchange within the meaning
of Section 351 of the Code, and each such party agrees that it will not take a
position inconsistent therewith; and (b) agree to timely file the information
required by Treas. Reg. Section 1.351-3 with their income tax returns for the
year in which the transactions contemplated by this Agreement occur and to
comply with the record keeping requirements of Treas. Reg. Section 1.351-3. Each
Member acknowledges that it is relying solely on its own tax advisors in
connection with this Agreement, the Transaction, and the other transactions and
agreements contemplated herein.

 

7.10 Registration Rights. At the closing of the Financing, Parent shall agree in
writing to provide the Members with registration rights that are substantially
similar to the registration rights provided to the investors in the Financing.

 



24

 

 

Article VIII
Miscellaneous

 

8.1 Survival. None of the representations or warranties contained in Article III
or Article IV of this Agreement shall survive the Closing. All other
representations, warranties, covenants and agreements in this Agreement shall
survive the consummation of the Transaction and the Closing.

 

8.2 Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed given upon receipt
by the Parties at the following addresses (or at such other address for a Party
as shall be specified by like notice):

 

If to Parent, to: 

 

Playbutton Corporation

37 W. 28th Street

New York, New York 10001

Attention: Adam Tichauer, CEO

Email: adam@playbutton.com

 

With a copy to:

Greenberg Traurig, LLP

3161 Michelson Drive, Suite 1000

Irvine, California 92612

Attention: Daniel K. Donahue, Esq.

Email: donahued@gtlaw.com

 

If to the Company, to:

Taida Company, LLC

303 Coast Blvd., Suite 14

La Jolla, California 92037

Attention: Randy Granovetter, CEO

Email: rgranovetter@gmail.com

 

With a copy to:

 

Wilson Sonsini Goodrich & Rosati
Professional Corporation
12235 El Camino Real
San Diego, California 92103-3002
Attention: Robert F. Kornegay, Esq.
Email: rkornegay@wsgr.com

 

If to a Member, to the address set forth on Exhibit A.

 

8.3 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Company, Parent and the Members holding a majority of the Units of the Company.
No waiver of any default with respect to any provision, condition or requirement
of this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either Party to
exercise any right hereunder in any manner impair the exercise of any such
right. No consideration shall be offered or paid to a Member to amend or consent
to a waiver or modification of any provision of any transaction document unless
the same consideration is also offered to all Members who then hold Units.

 



25

 

 

8.4 Termination.

 

(a)  Termination of Agreement. The Parties may terminate this Agreement as
provided below:

 

(i) The Company and Parent may terminate this Agreement by mutual written
consent at any time prior to the Closing;

 

(ii) Parent may terminate this Agreement by giving written notice to the Company
at any time prior to the Closing (A) in the event the Company or any Member has
breached any material representation, warranty, or covenant contained in this
Agreement in any material respect, Parent has notified the Company or the Member
of the breach, and the breach has continued without cure for a period of 20 days
after the notice of breach, or (B) if the Closing shall not have occurred on or
before December 31, 2013, by reason of the failure of any condition precedent
under Section 6.2 hereof (unless the failure results primarily from Parent
itself breaching any representation, warranty, or covenant contained in this
Agreement); and

 

(iii) The Company and any Member (as to such Member only) may terminate this
Agreement by giving written notice to Parent at any time prior to the Closing
(A) in the event Parent has breached any material representation, warranty, or
covenant contained in this Agreement in any material respect, the Company or the
Member has notified Parent of the breach, and the breach has continued without
cure for a period of 20 days after the notice of breach or (B) if the Closing
shall not have occurred on or before December 31, 2013, by reason of the failure
of any condition precedent under Section 6.1 hereof (unless the failure results
primarily from the Company or a Member themselves breaching any representation,
warranty, or covenant contained in this Agreement).

 

(b) Effect of Termination. If any Party terminates this Agreement pursuant to
Section 8.4(a) above, all rights and obligations of the Parties hereunder shall
terminate without any liability of any Party to any other Party to consummate
its obligations hereunder or to complete the Transaction contemplated by this
Agreement, except for any liability of any Party then in breach.

 

8.5 Replacement of Securities. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, Parent shall issue or cause to
be issued in exchange and substitution for and upon cancellation thereof, or in
lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to Parent of such loss, theft
or destruction and customary and reasonable indemnity, if requested. The
applicants for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs associated with the issuance of such
replacement Shares. If a replacement certificate or instrument evidencing any
Shares is requested due to a mutilation thereof, Parent may require delivery of
such mutilated certificate or instrument as a condition precedent to any
issuance of a replacement.

 

8.6 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Members, Parent and
the Company will be entitled to specific performance under this Agreement. The
Parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.

 



26

 

 

8.7 Independent Nature of Members’ Obligations and Rights. The obligations of
each Member under this Agreement are several and not joint with the obligations
of any other Member, and no Member shall be responsible in any way for the
performance of the obligations of any other Member under this Agreement. The
decision of each Member to acquire Shares pursuant to this Agreement has been
made by such Member independently of any other Member. Nothing contained herein,
and no action taken by any Member pursuant hereto, shall be deemed to constitute
the Member as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Member is in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated herein. Each Member acknowledges that no other Member has acted as
agent for such Member in connection with making its investment hereunder and
that no Member will be acting as agent of such Member in connection with
monitoring its investment in the Shares or enforcing its rights under this
Agreement. Each Member shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Member to be joined as an
additional party in any proceeding for such purpose. Each of the Company and
Parent acknowledge that the Members have been provided with this same Agreement
for the purpose of closing a transaction with multiple Members and not because
it was required or requested to do so by any Member.

 

8.8 Limitation of Liability. Notwithstanding anything herein to the contrary,
each of Parent and the Company acknowledge and agree that the liability of a
Member arising directly or indirectly, under any transaction document of any and
every nature whatsoever shall be satisfied solely out of the assets of such
Member, and that no trustee, officer, other investment vehicle or any other
affiliate of such Member or any investor, shareholder or holder of shares of
beneficial interest of such Member shall be personally liable for any
liabilities of such Member. For avoidance of doubt, (a) no Member shall be
liable for any other Member’s breach of any of his, her or its representations,
warranties or obligations under this Agreement or any other transaction document
contemplated to be entered into hereunder and (b) no Member shall be liable for
the Company’s breach of any of its representations, warranties or obligations
under this Agreement or any other transaction document contemplated to be
entered into hereunder.

 

8.9 Interpretation. When a reference is made in this Agreement to a Section,
such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”.

 

8.10 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any Legal Requirement, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that
Transactions contemplated hereby are fulfilled to the extent possible.

 

8.11 Counterparts; Facsimile Execution. This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the Parties and delivered to the other Parties. Facsimile or PDF
execution and delivery of this Agreement is legal, valid and binding for all
purposes.

 



27

 

 

8.12 Entire Agreement; Third Party Beneficiaries. This Agreement, taken together
with the Company Disclosure Schedule and Parent Disclosure Schedule,
(a) constitute the entire agreement, and supersede all prior agreements and
understandings, both written and oral, among the Parties with respect to the
Transactions and (b) are not intended to confer upon any person other than the
Parties any rights or remedies.

 

8.13 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.
Each of the Parties hereto hereby irrevocably and unconditionally agrees that it
is and shall continue to be subject to the jurisdiction of the state and federal
courts of the State of Delaware.

 

8.14 Assignment. To the fullest extent permitted by law, neither this Agreement
nor any of the rights, interests or obligations under this Agreement shall be
assigned, in whole or in part, by operation of law or otherwise by any of the
Parties without the prior written consent of the other Parties. Any purported
assignment without such consent shall be void. Subject to the preceding
sentences, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the Parties and their respective successors and assigns.

 

[Remainder of Page Intentionally Left Blank]

 



28

 

 

The Parties hereto have executed and delivered this Unit Exchange Agreement as
of the date first above written.

 



  “Parent”         Playbutton Corporation,   a Delaware corporation            
  By: /s/ Adam Tichauer     Adam Tichauer, Chief Executive Officer   “Company”  
      Taida Company, LLC,   a Delaware limited liability company              
By: /s/ Randy Graonvetter   Randy Granovetter, Chief Executive Officer



 

 

 

 

[Signatures of Members are on Exhibit A]

 



29

 

 

 

EXHIBIT A

 

MEMBERS AND UNITS OF THE COMPANY

 

 

Signature, Name and Contact Information for Each Member Membership %



Shares

to be Issued to Member

 

 

___/s/ Randy Graanovetter_____________

Randy Granovetter

303 Coast Blvd., Suite 14

La Jolla, California 92037

71.5% 5,418,735

 

 

__/s/ Bob Kutnick____________________

Bob Kutnick

303 Coast Blvd., Suite 14

La Jolla, California 92037

10% 757,865

 

 

__/s/ Mike Silva_____________________

Mike Silva

303 Coast Blvd., Suite 14

La Jolla, California 92037

10% 757,865

 

 

__/s/ Scott Fox______________________

Scott Fox

303 Coast Blvd., Suite 14

La Jolla, California 92037

5% 378,933

 

 

__/s/ Bob Smith_____________________

Bob Smith

% WoodVale Partners, LLC

1415 W. 22nd Street, Suite 280

Oak Brook, IL 60523

.5% 37,893

 

 

__/s/ Alan Kraemer_________________

Alan Kraemer

303 Coast Blvd., Suite 14

La Jolla, California 92037

1.5% 113,680

 

 

__/s/ Gordon Schenk_________________

Gordon Schenk

303 Coast Blvd., Suite 14

La Jolla, California 92037

1.5% 113,680 TOTAL 100% 7,578,651

 



30

 

 

EXHIBIT B

 

CERTAIN DEFINITIONS

 

“Affiliate” shall mean with respect to any Party, any Person or Entity which
controls, or is controlled by, or is under common control with such Party.

 

“Balance Sheet” shall have the meaning set forth in Section 3.7(a).

 

“Business” shall mean the business of the Company.

 

“Business Day” means any day other than (i) a Saturday or a Sunday or (ii) a day
on which banking and savings and loan institutions in the U.S. are authorized or
required by law to be closed.

 

“Certificate of Formation” shall mean the certificate of formation filed by the
Company with the Delaware Secretary of State on January 27, 2010.

 

“Closing” shall have the meaning set forth in Section 1.2.

 

“Closing Date” shall have the meaning set forth in Section 1.2.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Company Benefit Plans” shall mean all (i)“employee benefit plans” within the
meaning of Section 3(3) of ERISA; (ii) all employment agreements, including, but
not limited to, any individual benefit arrangement, policy or practice with
respect to any current or former employee or director of the Company; and
(iii) all other employee benefit, bonus or other incentive compensation, stock
option, stock purchase, stock appreciation, severance pay, lay-off or reduction
in force, change in control, sick pay, vacation pay, salary continuation,
retainer, leave of absence, educational assistance, service award, employee
discount, fringe benefit plans, arrangements, policies or practices, whether
legally binding or not, which the Company maintains, contributes to, or has any
obligation or liability.

 

“Company Disclosure Schedule” shall have the meaning set forth in Article III.

 

“Company Intellectual Property” shall mean all Intellectual Property Rights
related to the Business and held by the Company, whether owned or controlled,
licensed, owned or controlled by or for, licensed to, or otherwise held by or
for the benefit of the Company including the Company Registered Intellectual
Property Rights.

 

“Company Registered Intellectual Property Rights” shall have the meaning set
forth in Section 3.15(a).

 

“Confidential Information” shall mean all ideas, information, knowledge and
discoveries that are not generally known in the trade or industry related to the
Business and held by the Company, whether owned or controlled, licensed, owned
or controlled by or for, licensed to, or otherwise held by or for the benefit of
the Company, including procedures, methods, equipment, compositions, technology,
patents, know-how, inventions, improvements, designs, business plans, marketing
plans, cost and pricing information, internal memoranda, formula, development
programs, sales methods, customer, supplier, sales representative and licensee
lists, mailing lists, customer usages and requirements, computer programs, Trade
Secrets and other confidential or proprietary technical or business information
and data.

 



31

 

 

“Consent” shall mean any approval, consent, ratification, permission, waiver or
authorization (including any Governmental Approval).

 

“Contract” shall have the meaning set forth in Section 3.5(a).

 

“Contractors” shall have the meaning set forth in Section 3.17(a).

 

“Contribution Agreement” shall have the meaning specified in Recital E.

 

“Copyrights” shall mean all copyrights, including in and to works of authorship
and all other rights corresponding thereto throughout the world, whether
published or unpublished, including rights to prepare, reproduce, perform,
display and distribute copyrighted works and copies, compilations and derivative
works thereof.

 

“Damages” shall mean and include any loss, damage, injury, decline in value,
lost opportunity, Liability, claim, demand, settlement, judgment, award, fine,
penalty, Tax, fee (including any legal fee, accounting fee, expert fee or
advisory fee), charge, cost (including any cost of investigation) or expense of
any nature.

 

“Employee Benefit Plan” shall have the meaning specified in Section 3(3) of
ERISA.

 

“Encumbrance” shall mean any lien, pledge, hypothecation, charge, mortgage,
security interest, encumbrance, equity, trust, equitable interest, claim,
preference, right of possession, lease, tenancy, license, encroachment,
covenant, infringement, interference, Order, proxy, option, right of first
refusal, preemptive right, community property interest, legend, defect,
impediment, exception, reservation, limitation, impairment, imperfection of
title, condition or restriction of any nature (including any restriction on the
voting of any security, any restriction on the transfer of any security or other
asset, any restriction on the receipt of any income derived from any asset, any
restriction on the use of any asset and any restriction on the possession,
exercise or transfer of any other attribute of ownership of any asset) and which
is not a Permitted Encumbrance.

 

“Entity” shall mean any corporation (including any non-profit corporation),
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust or company (including any limited liability company or
joint stock company).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Financial Statements” shall have the meaning set forth in Section 3.7(a).

 

“Financing” shall have the meaning set forth in Recital C.

 

“GAAP” means U.S. generally accepted accounting principles in effect on the date
on which they are to be applied pursuant to this Agreement, applied consistently
throughout the relevant periods.

 

“Governmental Approval” shall mean any: (a) permit, license, certificate,
concession, approval, consent, ratification, permission, clearance,
confirmation, exemption, waiver, franchise, certification, designation, rating,
registration, variance, qualification, accreditation or authorization issued,
granted, given or otherwise made available by or under the authority of any
Governmental Authority or pursuant to any Legal Requirement; or (b) right under
any Contract with any Governmental Authority.

 



32

 

 

“Governmental Authority” shall mean any: (a) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; (c) governmental or quasi governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, instrumentality, officer, official,
representative, organization, unit, body or Entity and any court or other
tribunal); (d) multinational organization or body; or (e) individual, Entity or
body exercising, or entitled to exercise, any executive, legislative, judicial,
administrative, regulatory, police, military or taxing authority or power of any
nature.

 

“Hazardous Substance” shall have the meaning set forth in Section 3.22.

 

“Insurance Policies” shall have the meaning set forth in Section 3.12.

 

“Intellectual Property Rights” shall mean any or all rights in and to
intellectual property and intangible industrial property rights, including,
without limitation, (i) Patents, Trade Secrets, Copyrights, Mask Works,
Trademarks and (ii) any rights similar, corresponding or equivalent to any of
the foregoing anywhere in the world.

 

“IRS” means the Internal Revenue Service.

 

“Judgment” shall have the meaning set forth in Section 3.5(a).

 

“Knowledge” an individual shall be deemed to have “Knowledge” of a particular
fact or other matter if: (i) such individual is actually aware of such fact or
other matter or (ii) (except when Knowledge is stated to be “actual Knowledge”)
a prudent individual would be reasonably expected to discover or otherwise
become aware of such fact or other matter in the course of conducting a
reasonably comprehensive investigation concerning the truth or existence of such
fact or other matter. The Company and Parent shall be deemed to have “Knowledge”
of a particular fact or other matter if any of their respective members,
managers, directors, officers or employees with the authority to establish
policy for the company has actual knowledge of such fact or other matter.

 

“Legal Requirement” shall mean any federal, state, local, municipal, foreign or
other law, statute, legislation, constitution, principle of common law,
resolution, ordinance, code, Order, edict, decree, proclamation, treaty,
convention, rule, regulation, permit, ruling, directive, pronouncement,
requirement (licensing or otherwise), specification, determination, decision,
opinion or interpretation that is, has been or may in the future be issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Authority.

 

“Liability” shall mean any debt, obligation, duty or liability of any nature
(including any unknown, undisclosed, unmatured, unaccrued, unasserted,
contingent, indirect, conditional, implied, vicarious, derivative, joint,
several or secondary liability), regardless of whether such debt, obligation,
duty or liability would be required to be disclosed on a balance sheet prepared
in accordance with generally accepted accounting principles and regardless of
whether such debt, obligation, duty or liability is immediately due and payable.

 

“Liens” shall have the meaning set forth in Section 2.1.

 

“Mask-Works” shall mean all mask works, mask work registrations and applications
therefor, and any equivalent or similar rights in semiconductor masks, layouts,
architectures or topology.

 



33

 

 

“Material Adverse Effect” means with respect to a Party any event, change or
effect that, when taken individually or together with all other adverse events,
changes and effects, is or is reasonably likely (a) to be materially adverse to
the condition (financial or otherwise), properties, assets, liabilities,
business, operations, results of operations or prospects of the Party, taken as
a whole or (b) to prevent or materially delay consummation of the Transaction or
otherwise to prevent the party from performing its obligations under this
Agreement.

 

“Material Contracts” shall have the meaning set forth in Section 3.11(a).

 

“Member” shall have the meaning specified in the Recitals.

 

“Minimum Financing Amount” shall have the meaning specified in Recital D.

 

“Operating Agreement” shall have the meaning set forth in Recital A.

 

“Order” shall mean any: (a) temporary, preliminary or permanent order, judgment,
injunction, edict, decree, ruling, pronouncement, determination, decision,
opinion, verdict, sentence, stipulation, subpoena, writ or award that is or has
been issued, made, entered, rendered or otherwise put into effect by or under
the authority of any court, administrative agency or other Governmental
Authority or any arbitrator or arbitration panel; or (b) Contract with any
Governmental Authority that is or has been entered into in connection with any
Proceeding.

 

“P&L Statement” shall have the meaning set forth in Section 3.7(a).

 

“Parent Board” shall having the meaning set forth in Section 4.4.

 

“Parent Common Stock” shall have the meaning set forth in Recital B.

 

“Parent Benefit Plans” shall mean all (i)“employee benefit plans” within the
meaning of Section 3(3) of ERISA; (ii) all employment agreements, including, but
not limited to, any individual benefit arrangement, policy or practice with
respect to any current or former employee or director of Parent or any of its
Subsidiaries; and (iii) all other employee benefit, bonus or other incentive
compensation, stock option, stock purchase, stock appreciation, severance pay,
lay-off or reduction in force, change in control, sick pay, vacation pay, salary
continuation, retainer, leave of absence, educational assistance, service award,
employee discount, fringe benefit plans, arrangements, policies or practices,
whether legally binding or not, which Parent or any of its Subsidiaries
maintains, contributes to, or has any obligation or liability.

 

“Parent Disclosure Schedule” shall have the meaning set forth in Section Article
IV.

 

“Patents” shall mean all United States and foreign patents and utility models
and applications therefor and all reissues, divisions, re-examinations,
renewals, extensions, provisionals, continuations and continuations-in-part
thereof, and equivalent or similar rights anywhere in the world in inventions
and discoveries, including invention disclosures related to the Business.

 

“Permitted Encumbrance” shall mean any (a) Encumbrance for Taxes not due or
payable, and (b) mechanics’, workers’, repairers’, landlords’, warehousemen’s
and other Encumbrances arising or imposed by any Legal Requirement and incurred
in the ordinary course of business for amounts not yet due and payable.

 

“Person” shall mean any individual, Entity or Governmental Authority.

 



34

 

 

“Private Placement Shares” shall have the meaning set forth in Recital C.

 

“Proceeding” shall mean any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding), prosecution, contest, hearing, inquiry, inquest, audit, examination
or investigation that is, has been or may in the future be commenced, brought,
conducted or heard at law or in equity or before any Governmental Authority or
any arbitrator or arbitration panel.

 

“PTO” shall have the meaning set forth in Section 3.15(g).

 

“Registered Intellectual Property Rights” shall mean all United States,
international and foreign: (i) Patents, including applications therefor;
(ii) registered Trademarks, applications to register Trademarks, including
intent-to-use applications, or other registrations or applications related to
Trademarks; (iii) Copyright registrations and applications to register
Copyrights; (iv) Mask Work registrations and applications to register Mask
Works; and (v) any other Intellectual Property Rights that is the subject of an
application, certificate, filing, registration or other document issued by,
filed with, or recorded by, any state, government or other public legal
authority at any time.

 

“Representatives” shall mean members, officers, directors, managers, employees,
attorneys, accountants, advisors, agents, distributors, licensees, shareholders,
subsidiaries and lenders of a party.

 

“SEC” shall have the meaning set forth in Section 2.7.

 

“SEC Filings” shall have the meaning set forth in Section 2.7.

 

“Shares” shall have the meaning set forth in Recital B.

 

“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means any net
income, alternative or add-on minimum tax, gross income, gross receipts, sales,
use, ad valorem, transfer, franchise, profits, license, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property,
environmental or windfall profit tax, custom, duty or other tax, governmental
fee or other assessment or charge of any kind whatsoever, together with any
interest or any penalty, addition to tax or additional amount and any interest
on such penalty, addition to tax or additional amount, imposed by any Tax
Authority.

 

“Tax Authority” means Governmental Authority responsible for the imposition,
assessment or collection of any Tax (domestic or foreign).

 

“Tax Return” shall mean any return, statement, declaration, notice, certificate
or other document that is or has been filed with or submitted to, or required to
be filed with or submitted to, any Governmental Authority in connection with the
determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
Legal Requirement related to any Tax.

 

“Trademarks” shall mean any and all trademarks, service marks, logos, trade
names, corporate names, Internet domain names and addresses and general-use
e-mail addresses, and all goodwill associated therewith throughout the world.

 

“Trade Secrets” shall mean all trade secrets under applicable law and other
rights in know-how and confidential or proprietary information, processing,
manufacturing or marketing information, including new developments, inventions,
processes, ideas or other proprietary information that provide the Company with
advantages over competitors who do not know or use it and documentation thereof
(including related papers, blueprints, drawings, chemical compositions,
formulae, diaries, notebooks, specifications, designs, methods of manufacture
and data processing software, compilations of information) and all claims and
rights related thereto.

 



35

 

 

“Transaction” shall have the meaning specified in Recital D.

 

“Transaction Agreements” shall mean this Agreement, the Contribution Agreement
and all other agreements, certificates, instruments, documents and writings
delivered by Purchaser or the Company in connection with the Transaction.

 

“Unit Restrictions” shall have the meaning set forth in Section 1.3.

 

“Unit” shall have the meaning set forth in Recital A.

 

“Voting Company Debt” shall have the meaning set forth in Section 3.3.

 

“Voting Parent Debt” shall have the meaning set forth in Section 4.3.

 



36

